 64DECISIONSOF NATIONALLABOR RELATIONS BOARDAcacio Guerra,Individually:Columbia Casuals, Inc.andUpstateNew York & Vermont DistrictCouncil,International Ladies'Garment Workers'Union,AFL-CIO. Case I-CA-6305January 9, 1969DECISION AND ORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAVermont, its officers,agents,successors,andassigns, and Acacio Guerra, as an individual, shalltake the action set forth in the Trial Examiner'sRecommended Order, as so modified:Delete the address and telephone number of theBoard's Regional Office at the end of the appendix,and substitute therefor the following address andtelephone number: 20th Floor, John F. KennedyFederalBuilding,Cambridge & Sudbury Streets,Boston, Massachusetts 02203, Telephone 223-3300.On September 4, 1968, Trial Examiner Henry L.Jalette issued hisDecision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended dismissal of theseallegations.Thereafter, theRespondent and theGeneralCounsel filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.' TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record inthiscase,andherebyadoptsthefindings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedherein,andherebyorders that theRespondent,ColumbiaCasuals,Inc.,Newport,'At the hearing, the General Counsel moved to have Acacio Guerra, theprincipal owner, officer, and director of the Respondent, take the standand testify by invoking Rule 43(b) of the Federal Rules of Civil Procedure.The Trial Examiner denied the motion at that time on the ground that theattorney for the Respondent did not have sufficient opportunity to consultwith his clientWe find merit in the General Counsel's exception to such ruling.However, except for the allegation of discriminatory discharge as toemployee Carter, the Trial Examiner found most of the violations allegedby the General Counsel As Guerra testified and was cross-examined bytheGeneral Counsel with respect to employee Carter and the TrialExaminer credited the testimony of Guerra and concluded that Carter wasdischarged for insubordination, there appears no basis for inferring thatearlier examination of Guerra under Rule 43(b) would have affected theconclusionreached as to Carter. Accordingly, we conclude that this rulingwas not prejudicial in this case Cf.Film Inspection Service, Inc.,144NLRB 1040, 1041, at fn. 1TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Trial Examiner. This case was triedinNewport, Vermont, on July 9, 10, and 22, 1968,'pursuant to a charge, filed on April 12, and amended onMay 21, by the Upstate New York and Vermont DistrictCouncil, International Ladies' Garment Workers' Union,AFL-CIO, herein called the Union, and pursuant to acomplaint issued on June 13, and amended at trial. Theissues presented are whether Acacio Guerra, Individually,and Columbia Casuals, Inc— herein referred to jointly asRespondent, violated Section 8(a)(1) of the NationalLaborRelationsAct,asamended, by interrogatingemployees and threatening them with plant closure if theyselected the Union to represent them, by promulgatingand enforcing a broad no-solicitation rule, and byharassing employees and assigning them onerous duties,andSection8(a)(3)and (1) by discharging threeemployees.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed byGeneralCounseland the Respondent, I make thefollowing:,FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent is engaged in the manufacture, sale anddistributionof dresses and related products from itsprincipal office and place of business at 32 Central Street,Newport,Vermont.During the calendar year 1967,Respondent in the course and conduct of its businessshipped directly to points located outside the State ofVermont products valued in excess of $50,000. Guerra isthe principal owner, officer and director of Respondent.Upon these admitted facts, I find that Guerra andRespondent are, and have been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. On the basisof the evidence adduced at the trial, I find that the Unionis a labor organization within the meaning of Section 2(5)of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged InterrogationThe Union's campaign to organize the employees ofRespondent began on or about March 12. On that day,'Unless otherwise indicated, all dates refer to the year 1968.iRespondent'sMotion to Dismiss made at the close of the trial, onwhich I reserved ruling, is disposed of in accordance with the findings andconclusions herein174 NLRB No. 13 COLUMBIA CASUALS, INC.Union Representative Peter Grassadonia visited the homeof Celesta Britch to solicit her membership and support.According to Britch, a day or two later, Guerraapproached her at her machine and asked her if she hadheard that the Union was trying to organize his shop.Britch replied that she had, that the Union organizer hadapproached her. Guerra asked her if she had signed a cardand when she replied that she had, he asked her if shecould withdraw it. Britch replied that she'd rather not.Guerra asked her if she knew whether other employeeshad signed cards and Britch replied she did not. (At thetime of this conversation, Britch was an employee ofRespondent; however, in early March, she had been askedtomanageGuerraGarments,anotherofGuerra'soperations which was to be located in the same building asRespondent's operation. She had assumed the position ofmanager by March 22.)On or about March 18, Guerra asked employeeKatherine Santaw if she had signed a union card and shereplied that she had. Either that same day or a few daysthereafter, as Santaw was leaving the shop, Guerra calledherback in and asked her if she would considerwithdrawinghercardandSantaw refused.SantawtestifiedthatshealsooverheardGuerra interrogateemployee Litchfield.On March 22, Guerra remarked to Dalmita Carter, "Isuppose you are one of the ones who signed a Unioncard," and Carter replied, "Yes, and I am damn glad ofit."Guerra's testimony as to these conversations was asfollows:Q.Now, tell me, did you ever question them as towhy the[y] want the Union or anything about theUnion, or did you ever look to restrain them orinterfere with their rights as workers?A. No I didn't interfere with their rights as,workers ....Such testimony is wholly insufficient to be accepted asa denial of the testimony of Santaw and Carter. Inasmuchas I find that Santaw and Carter testified credibly, Ifurther find that their interrogation, occurring in thecontext of other unfair labor practices found herein, wasviolative of Section 8(a)(1) of the Act.As to his conversation with Britch, Guerra testified thatitwas she who telephoned to inform him of Grassadonia'svisit to her home, and to advise him that as she was goingto be a manager, she had no use for the Union and that ifGrassadonia bothered her again, she would get in touchwith the police.Ido not credit Guerra. Throughout his testimony, Iwas not impressed by his demeanor on the witness stand.He was evasive, vague, wholly indifferent to details, andfrequently his answers were not responsive. Moreover, it isillogical to me that Britch would have reported to Guerraashe testified and that she would have expressedopposition to the Union when it is undisputed that shethereafter arranged a meeting between Guerra and Unionrepresentative Berger. Although Britch is alleged to havestated she would contact the police if she was bothered bytheUnion, there is no evidence that she did. The fact ofthe matter is that Guerra contacted the police.Finally, I was impressed by Britch's demeanor. Sheappeared to me to be frank and completely candid inansweringquestions.Asmanager of Guerra's new65operation, Britch would have had no interest in fabricatingtestimony adverse to Respondent. Accordingly, I find thatGuerra interrogated Britch onMarch 13 or 14 andRespondent thereby violated Section 8(a)(1) of the Act.The testimony of Santaw and Britch also establishesthatGuerra unlawfully solicited them to withdraw theirauthorization cards. Although the complaint did not allegeunlawful solicitation, the issue of what Guerra said toSantaw and Britch was fully litigated and I find thatRespondent engaged in unlawful solicitation in violationof Section 8(a)(1) of the Act.B. The Alleged Threats of Plant ClosureItisundisputed that on three occasions Guerraassembled all the employees in the plant and spoke tothem about the Union. Guerra did not testify as to thedates of his speeches, nor did he testify as to what he saidat each of them. Instead, he undertook to condense hisspeeches as follows:Q. Did you ever tell them that if they organized theUnion that you would close down the shop?A.No. I had all the girls come together on threeoccasions and I told them that they have a right to jointhe Union or they have a right not to join the Unionand nobody could threaten them to join the Union ornot to join the Union; and I also told them that since Iwas supplied by a non-union jobber, if they becameunion, it would be a problem because I didn't know -Idon't have a union jobber that was supplying mework, you know, of the equivalent that I have rightnow - 6, 8's, and 10's there.The foregoing was followed by what appeared to me tobe Guerra's explanation of his reasons for acting as hedid, rather than testimony as to what he actually told hisemployees.EmployeesLoiselle,Santaw,Carter,andLawsontestified to the contents of one or more of the speeches.Employee Carter was present at the first speech only andemployee Lawson was present at the first and thirdspeeches.From their testimony, it appears that thespeeches were given on March 22, and April 5, and 10.The employees were not in complete agreement as towhat was said by Guerra in these speeches. Thus, Santawtestified that on April 5, Guerra spoke about a meeting hehad with Union representative Berger and that on April10, he told the employees to stop talking about the Union.According to Loiselle, it was just the reverse. EmployeeLawson also testified about the speech containing thereference to Berger, and since she was not at the plantwhen Guerra spoke on April 5 (she had left the plant withCarter), her testimony confirms Loiselle's testimony thatthe reference to Berger occurred in the speech of April 10.The fact that Lawson did not testify about Guerra'sstatement to stop talking about the Union confirmsLoiselle's testimony that the statement was made on April5, since that is the speech Lawson missed. Accordingly,although the dates on which specific statements weremade are not particularly significant (as noted above,Guerra did not even undertake to testify as to any specificspeech) I find that Loiselle's and Lawson's testimony isthemore accurate and that Santaw was mistaken. Thefollowing presentation of the speeches therefore conformsgenerally to their testimony.On March 22, after first referring to remarks whichhad been made by his lawyer in another court proceeding,Guerra advised the employees that he had heard of theUnion's organizing activities.He indicated that if the 66DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion could help him out he would be willing to go intotheUnion. He pointed out, however, that he could notaffordhigherwages or paid vacations. He told theemployees he needed them, and they the work, but that ifitcame to a point where he couldn't do any more, hewould have to close the shop Both Loiselle and Lawsontestified credibly that Guerra stated, "if the Union comesin, I will have to close the shop."On April 5, Guerra gave a brief speech in which he toldemployees to stop talking about the Union, that it wasslowing up production, and to concentrate on the work.On April 10, Guerra told the employees that he hadmet with Union Representative Berger who had offeredhim a line of cheaper dresses which Guerra had refused toaccept.He told the employees that he had asked theUnion to guarantee his payroll eleven months of the yearand would go Union if it helped him out, that he had toomuch invested in the job to close. Additionally, Guerrareferred to the pressure on him and being pushed, andstated that if the Union put too much pressure on him hewould have to close the shop.I find as alleged in the complaint that in his speeches toemployees, Guerra threatened to close the plant if theyselected the Union to represent them and that Respondentthereby violated Section 8(a)(1) of the Act.Guerra's references to his non-union jobber and to hismeeting with Union Representative Berger and his requestfor an eleven month guarantee are similar to statements ofthe respondent inRiver Togs, Inc.,which the Board heldviolative of Section 8(a)(1) of the Act.' Unless there isevidence to support it, Guerra's statement to employeesthat he had a nonunion jobber who would stop sendinghim work if his shop became a union shop, therebyforcing the plant to close, cannot be characterized assimply a prediction of the actions of third parties. There iscertainlyno evidence in this record to justify such astatement, and so long as Respondent was willing to sewgarments for its jobber at a mutually agreeable price, Ifail to see where the mere selection of a union by theemployees called for the results described by Guerra to hisemployees.4In any event, I find that Guerra did more than refer tohis nonunion jobber. Rather, I find that he enlarged onthat theme and stated that if the Union came in, he wouldclose the plant. In this connection, I have weighed thepossibility that in testifying that Guerra stated if theUnion came in, he would close the plant, employees weresubstituting their subjective interpretation of his remarksabout his nonunion jobber. In finding this not to be thecase,IhavenotedLawson's explicit testimony oncross-examination that Guerra said both- that he wouldhave to 'close the doors because the Union came in andthathewould have to close the doors because hisnon-union jobber would not give him any more work.Moreover, the consistency in the testimony of Santaw,Loiselle and Lawson that Guerra stated if the Unionpushed too hard or put too much pressure on him, hewould have to close the shop, persuades me that Guerradid not restrict himself to the non-union jobber statement.1168NLRB No, 58, enforcementdenied on this point382 F.2d 198(C A. 2).'There is really a fundamentalerror in Guerra's understanding of theSection 7 rights ofemployees,and this error governed his conduct andstatements The errorishisbelief thathe will accepta union ifithelpshim- in that sense, Guerramight be said not to be opposedto unions -but Section 7 givesemployeesthe right to make thatdecision.C. The No-Solicitation RuleIn the latter part of March or the first part of April, anotice was posted on the wall above the time clock whichstated:NO SOLICITING OF ANY KIND ON THEPREMISESTHANK YOUSONNY BOYp.s.That includes you RolandThe notice remained posted for approximately 2 weeks.The record does not indicate who removed it, but it wasnot Guerra.Although admitting that something had been posted,and although he had admitted in his answer thatRespondent had posted a notice that there was to be nosolicitation of any kind on its premises,Guerra refused toidentify the notice when it was shown to him by GeneralCounsel.Based on the admission in Respondent's answerand the testimony of employee Lawson,I find that in thelatter part of March or the first part of April,Respondentpostedanoticeprohibiting solicitationonCompanypremises.Inasmuch as the rule prohibited solicitation byemployees on Company premises during their nonworkingtime,itwaspresumptivelyunlawful.WaltonManufacturing Company,126 NLRB 697, enfd.289 F.2d177 (C.A. 5).Although Respondent contends that the prohibition wasdirected only against union activity during work time, theevidence is to the contrary.Not only did the notice fail toexpress such a limitation,but also in his speech on April 5Guerra told employees to stop talking about the Unionand he did not indicate to them that his statement appliedonly to work time. Moreover,employee Lawson crediblytestified,without denial by Guerra, that on April 16 shewas asked by Guerra whether or not she had been talkingto the girls on the premises, and when she replied that shehad and that it had been for the purpose of inviting themto a social party, Guerra stated that those had not beenher intentions,that she was not to talk to the girls upfront any more, adding,"if you must talk to someone,talktoBerger."Guerra expressly stated that theprohibition covered coffee breaks and that he could workLawson during her coffee break if he wanted to.Accordingly,I find that the rule was intended to prohibitsolicitation on employees'nonwork time. Even were I toaccept Respondent's contention that it intended the rule toapply only to working time,Iwould nevertheless hold thatthepromulgationof the rule was unlawful as thepromulgation of an unlawfully phrased rule has aninhibitoryeffectupon employees'exerciseof theirstatutory rights regardless of innocence of purpose for therule or the undisclosed limitations placed upon its use andapplication.Pueblo Supermarkets,Inc.,156 NLRB 654.Respondent does not contend in its brief that the rule wasnecessary to maintain production,nor is there evidence tosupport a finding to that effect.Since Guerra had madereferences to interference with production, I specificallyasked him for examples.His only reply was that he hadheard that some people were upset. Even there he did nottestify that employees were upset because solicitors wereinterferingwith their work performance;rather, he gaveas an example an inquiry by the husband of an employeeas to whether his wife had to join the Union. Suchtestimony is insufficient to overcome the presumption ofinvalidityapplicable to a broad no-solicitation ruleStoddard-Quirk Manufacturing Co.,138 NLRB 615, 621. COLUMBIA CASUALS, INC.Accordingly,Ifindthat by thepromulgation of the rule,Guerra's statement to employees in the speechof April 5or 10,. and his statement to employee Lawson onApril 16,Respondent violated Section 8(a)(1) of the Act.D. The AllegedDiscriminatory Dischargeof GladysLawson and Alvina Loiselle on March 22Gladys Lawson started working for Respondent inAugust, 1965, as a sewing machine operator and wasconsidered by Guerra to be one of his best operatorsalthough not as productive as he would have liked. OnMarch 20, Lawson signed a union authorization cardwhich had been given to her by Loiselle the day before attheshop.That same night, she met with UnionRepresentative Grassadoma at her home and thereaftershe became a member of the organizing committee.On March 22, at about 12.45 p.m., Guerra calledLawson from her machine to the front of the shop andtold her "Mrs. Lawson, I am discharging you." Lawsonasked "Right now?" Guerra replied "Yes, right now."Lawson remarked "Well then, I can draw mycompensation" and Guerra said "I would rather pay yourcompensation than to have you in the shop." He told herthat he hoped she would be happy with employmentelsewhere, and gave her two pay checks, plus a white slipindicating her separation was for lack of available work.On April 1, Lawson was recalled to work and wasworking for Respondent at the time of the hearing.Loiselle has been employed by Respondent over 2 yearsas a stitcher. On March 19, she signed a union card at herhomewhereshehadbeenvisitedbyUnionRespresentativeGrassadonia. Thereafter, she became amember of the organizing committee and she solicitedother employees to sign authorization cards.About 5:45 p.m. on March 22, Loiselle received a callfrom Guerra who stated that he had watched her workthat day and that she had not done enough work. He thentold her he did not want to see her in the shop again.Guerra also told Loiselle to advise her sister-in-law, Mrs.Corneau, not to come in on Monday.Celesta Britch, who was then manager of Guerra's newoperation, Guerra Garments, testified that after work oneFriday afternoon Guerra came to her in the basementwhere the new operation was located and told her he haddischarged three girls- Gladys Lawson, JosephineCorneau, and Alvina Loiselle. He said that he had giventhem white slips of paper for lack of work, but that hehad to get rid of them because of the disturbances theywere causing in the shop with their union activities; i.e.,getting the girls to sign cards.The following day, Guerra telephoned Britch and toldher to contact the Unemployment Office and to requestthat the three girls named above be sent to GuerraGarments, to keep them 2 or 3 days, and find somereason to get rid of them.On Monday, March 25, Britch told Guerra she had notcalled the Unemployment Office and was not going todischarge the girls, and that she felt it was his duty torecall them. Guerra said "All right."On Tuesday, March 26, Loiselle went to the plant andasked Guerra for her unemployment slip and her check.Guerra asked her what slip she was talking about andwhen she told him her unemployment slip he told her thatshe had not been fired. When Loiselle asked about thephone conversation Guerra said "Oh no. This is justbecause I was short of collars and said the work will becoming in and I will call you back in."67On March 28, Guerra called Loiselle to come back towork, stating, "I called Unemployment and asked themfor somebody to come into work, and they told me to callyou back."Guerra denied that he had discharged Lawson andLoiselle on March 22 and testified that he just laid themoff for lack of work. I do not credit his testimony andfind that he discharged them.Guerra did not deny the statements attributed to himby Loiselle and Lawson. In Lawson's case, she testifiedcredibly that Guerra said he was discharging her, and thefact that he gave her two pay checks is evidence of adischarge action. SeeLiberty Coach Company, Inc,128NLRB 160, 163. When Carter was discharged, shereceived two pay checks, and Guerra testified that heunderstood that when he discharged an employee he wasrequired to pay them.In Loiselle's case, while Guerra did not use the worddischarge,theonlyreasonableconstructionofhisstatements to her when he called was that he wasdischargingher.Furthermore,Guerra's statement toLoiselle on March 28 that he had called Unemploymentand asked them for somebody to come into work, andthat they had told him to call Loiselle back is indicative ofa discharge.The fact that Lawson and Loiselle were recalled towork and were only temporarily unemployed, and the lackof work notation on their unemployment slips are factorswhich I deem insufficient to overcome the evidence ofGuerra's own statements and actionsAlthough I find that Lawson and Loiselle weredischarged onMarch 22, and not laid off, it does notnecessarily follow that the discharges were motivated bytheir union activities.However, the fact that they weredischarged is a factor to be considered in weighingRespondent'smotive:employeesarenotusuallydischarged because of a temporary lack of work.IrejectRespondent's assertion that Lawson andLoiselle'sunemployment was attributable to a lack ofwork. Not only was no evidence submitted in support ofthe assertion, but also, there is evidence that Respondentdid not conform to its layoff practice when there is nowork available.Forelady Keement,5 testifying on behalf of Respondent,stated it was not customary to lay off people in the middleof the day.' Yet this was done in Lawson's case. Theemployees testified it was not customary to lay off onlyone of a group of employees engaged on the same work;e.g., if one dart girl was laid off, all dart girls were laidoff.ForeladyKeement's testimony substantiates them,and the layoff of Loiselle, McNeil and Willis on May 6exemplifies the practice.Yet, there is no showing thatother employees doing the same work as Loiselle andLawson (who did different work) were also laid off onMarch 22. (Keement's reply to a question by counsel forRespondent suggests that McNeil and Willis were laid offwith Loiselle on March 22. A reading of Keement's entiretestimony and the entire record indicates that the correctdate of that layoff was May 6.)Since it was not Respondent's practice to selectindividual employees for layoff when there was no workavailable, I consider Guerra's testimony that Loiselle was'The complaint alleges, and Respondent denies, that Keement is asupervisor within the meaning oftheAct.I find that General Counselfailed to establish that Keement is a supervisor'There is evidence of a mid-day layoff on May 10, but thatincluded theentire shop 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot a good worker irrelevant. Loiselle had been employedover 2 years and there is no evidence that she had beenselected for layoff on prior occasions because of anyalleged deficiencies in her work performance. Nor can Iaccept Guerra's explanation that he selected Lawson forlayoff because she had complained about her wages. Itappears to me that if her complaint had any bearing onher selection, it was because Guerra identified it in hisown mind with her union activities.At the time Guerra claims he was only laying offLoiselle and Lawson because of a lack of work, there wasan advertisement in the Newport News, placed by Guerrahimself, for experienced sewing machine operators foremployment by Guerra Garments. There is no allegationthat either Guerra or Guerra Garments discriminatedagainstLoiselleandLawson by not offering thememployment, but in analyzing Guerra's conduct anddetermining his motives his failure to offer them suchemployment is a factor entitled to some weight.The timing of the discharges is another factor to beconsidered. Lawson and Loiselle had signed cards 2 and 3days, respectively, before they were discharged. The dayof the discharges Guerra had told the employees of hisawareness of the Union's organizational campaign andthat he would close the shop if the Union came in.Respondent contends that it had no knowledge thatLawson and Loiselle had signed cards. Whether or notRespondent knew they had signed cards, at the very leasttheevidence in the record supports a finding thatRespondent knew that they were Union supporters andwere engaged in activities on the Union's behalf. BothLawson and Loiselle testified to their union activities andthey were members of the organizing committee. Guerrahad interrogated Britch, Santaw and Litchfield, and,according to his own testimony, Britch had told him aboutLawson. In one of his speeches, he had remarked that heknew of 35 girls who had not signed cards.Finally, there is the testimony of Celesta Britch thatGuerra told her he had discharged Lawson and Loisellebecause of their union activities.' Guerra's only testimonyon this point was the following.Q. Did you ever say to Mrs. Britch that you weregoing to let some operators go because of their unionactivities?A. I think they are Mrs Corneau and Mrs. LoiselleandMrs. Lawson there. I just laid those peopleoff....It is evident that Guerra's answer was not responsive tohis counsel's question, and that Britch's testimony standsundenied.In summary, considering the fact that the dischargesoccurred almost at the outset of the organizing campaign,on the same day of a speech to the employeesdemonstrating Respondent's animus against the Union,the absence of evidence of a lack of work, and Britch'scredited testimony as to the reasons for the discharges, Ifind that Respondent discharged Loiselle and Lawson onMarch 22 because of their union activities and thereby'Although thephrase used was ".. becauseof their disturbances theywere causing in the shop in the Union activities,"Respondent is notcontendingthatLawson and Loiselle were discharged for engaging inunprotectedactivity.Guerra stated that Lawson discussedtheUnion onCompany time,but disclaimed any reliance on such conduct as a reasonfor discharge.Guerra's remark to Britch also embraced JosephineCorneauwho is not alleged as a discriminateeThe recordindicates,however, thatCorneau went to work on Monday, March 25, despitehaving been notifiedshe was dischargedby Loiselle pursuantto instructionsfrom Guerra, andthat she thereafter worked forGuerra Garmentsviolated Section 8(a)(3) and(1) of the Act.E The AllegedDiscriminatory Dischargeof AlvinaLoiselle onMay 10As indicated earlier, Loiselle was recalled to work byGuerra on March 28. On Monday, May 6, she, McNeiland Willis were told by Forelady Keement not to come towork the following day because of a lack of work, but tocall her before returning. On Tuesday afternoon, Loisellewent to the shop where she learned from employees thatno one was working on Wednesday, but that everyone wasgoing back on Thursday. (Keement places the foregoingevents one day later than Loiselle. From my observationof Keement at the hearing, while she appeared to be atruthful witness, she was inattentive to the questions andcareless in answering. In view of the discrepancies betweenher testimony on direct and on my examination, I haveaccepted the description of events given by Loiselle.)Loiselle worked without incident Thursday and Fridayuntil noon, when Keement told everyone there was nowork that afternoon. While Loiselle was waiting to leaveshe heard Guerra remark to Keement,' "I told you - Itold you to tell her to stay home." Keement replied, "Yes,but you told me that everybody was coming back to workThursday." Guerra then said to Loiselle, "You are notgood to me anyway, you are not a stitcher; and when Itell you to stay home, stay home." Loiselle remarked thatwas not the reason he was firing her and Guerra statedagain, "You are no good and you go home and staythere."Guerra told her to tell Unemployment she wasfired.On Monday afternoon, Loiselle went to get her whiteslipand her check, and when she asked Keement forthem, Keement said she was not fired and that Guerrawanted her to return to work the following morning,which she did.Guerra denied that he fired Loiselle on May 10 or thathe even laid her off. According to him, he merely told herthatMcNeil and Willis had called in after their layoff onMay 6 and reminded her that she had not and that shewas not to take advantage of his forelady. His explanationfor Loiselle's absence the following Monday was that shewas voluntarily absent without notice.Keement was not specifically examined about theconversation between Loiselle and Guerra, although shewas present, and the extent of her testimony on this pointwas a statement that Guerra did not fire Loiselle, nor tellher to go home for lack of work.IcreditLoiselle.Respondent admitted in its answerthat Loiselle had been laid off, and it is undisputed thatLoiselle did not report to work on Monday. The recordestablishes that Loiselle certainly believed she had beenfired and I cannot believe she fabricated or imagined thewhole incident with Guerra. She had evidently told hersister-in-lawCorneau that she had been fired, becauseGuerra testified Corneau asked Keement why Loiselle hadbeen fired. Keement also testified that Loiselle thoughtshe had been fired and Keement told her, "No, he told meto have you go to work." If Loiselle had neither beenfirednor laid off, there was no need for such aninstruction.Whether or not Guerra's remarks to Loiselle on May10 constituted a discharge or layoff is immaterial. Ineither event, she lost one day of employment. If it was alayoff, as pleaded in the answer, there was no evidencethat there was a lack of work or of the reason for singlingout Loiselle contrary to the layoff practice described COLUMBIACASUALS, INC.earlier.In the final analysis, Respondent's conduct vis-a-visLoiselle onMay 10 must be evaluated in the light of itsearlier conduct. I have already found that Guerra firedLoiselle onMarch 22 and disclaimed having done so. Ihave found that his motive on that occasion was her unionactivities.Loiselle had continued those activities after herrecall to work and she had been named as discriminatee inthecharge filed on April 12. In the light of thisbackground, and the total absence of any evidence tosupport a finding that there was a lack of work, I findthatLoiselle'sdischarge or layoff was motivated byLoiselle'sunion activities and that Respondent therebyviolated Section 8(a)(3) and (1) of the Act.F. The Alleged Harassment and DiscriminatoryDischarge of Dalmita CarterDalmita Carter had been employed by Respondentsince about April 1966. She received a union authorizationcard from employee Lawson in the plant on March 19which she signed and returned on March 20. On March22, after working hours, while waiting for her husband topick her up, Carter made a casual remark to Guerraabout politics and Guerra said that he did not have anytime for politics that he had enough trouble in the factoryas it was. As he walked away from Carter, he said, "Isuppose you are one of the ones who signed a unioncard." Carter replied that she was and that she was damnglad of it. Guerra then said, "The Union won't get in anymore." Carter was active in soliciting other employees tosign cards and she was one of five employees on theorganizing committee.On April 3, at the front entrance to the plant, whilesitting in a car with an unidentified woman and employeesLoiselle and Lawson, Carter solicited employee McNeil tosign a card. In order for McNeil to sign, Carter had toget out of the car, and McNeil sat where Carter had beensitting and signed a card on the dashboard Guerra wasacross the street during this incident in a position toobservewhat occurred.He denied ever having seen aunion card or having seen anyone sign one. I do not credithim. The card signing, as described by Carter, occurred insuch a way that Guerra could not have helped knowingwhat was happening. I am convinced, not only from thisincident,but from all the evidence in the record, thatGuerra knew of Carter's union activities.According to Carter, after she had clocked out on April4,Guerra hollered at her and told her she was laid off.Carter told him that he couldn't lay her off and to lay heroff on his time, not her time, not as she was clocked outand was going home. Outside the plant, Carter metGrassadonia and told him what had just happened, and headvised her to go in to work. While she was talking tohim, Forelady Keement came up to her and told her thatshe had a message to deliver from Guerra to the effectthat she was laid off until Monday. Carter told Keementshe had no authority to lay her off as she was one of thehired help like Carter. Keement replied that she was justreferring a message from Guerra and she left.On Friday, April 5, Carter reported to work at 7 a.m.as usual. At 8 a.m., Guerra came to her machine and toldher she was fired and to get out of the plant that a checkand unemployment slip were at the time clock. Cartergathered her things and walked to the front of the factorywhere she looked for her timecard to punch out. Guerratold her he had punched her out and to get out before hecalled the police. Carter asked him for a reason for the69discharge and Guerra replied that he did not have to givea reason. He pointed to the unemployment slip and statedthat the reason was on there, which was not true. Guerratold Carter he was going to call the police and walked tothe telephone to call. Carter asked him if he needed adime and said she had done nothing wrong and all shewanted was a reason for being laid off since there wasplenty of work. While she was standing there, employeeLawson came over and inquired as to what was happeningand was told by Carter that Guerra had fired her. Lawsonstated that she felt sick to her stomach and thought shewould go home. She advised Carter to pick up her checkand unemployment slip and to leave. Carter picked up twochecks and left with Lawson.According to Carter, after she signed a card, and untilher discharge on April 5, she was "treated like a dog -worse than a dog." When asked to describe what wasdone to her, she gave as examples that the man -presumably Guerra - would come past her and throwdresses,which he had not done before. He would pull adress from her sewing machine before she was throughsewing it. On one occasion, one Barber (who appears tobe Guerra's brother-in-law but who is not alleged to be asupervisor or agent of Respondent) pulled a dress andcaused Carter to run a needle through her finger. Barberwould stand continuously in front of her, beside her, or inback of her until she was just a nervous wreck. Guerrawould tell Carter to stop talking when she was not. Oneof two sewing machines Carter worked on did not workproperly and Guerra did not repair it. For the first time,she had to do another employee's repair work.The foregoing, insofar as it describes the confrontationsbetween Carter and Guerra on April 4 and 5, is essentiallyundisputed. The harassment is denied. In this instance,Respondent does not dispute that it discharged Carter,contending,however, that the reason was Carter'sinsubordination in coming to work on Friday, April 5,despite explicit instructions that she was not to come inuntilMonday.GeneralCounselcontendsthattheallegedinsubordination was a pretext and that Respondent's truemotivewas Carter's union activities. It is not clearwhether General Counsel contends that Carter was notinsubordinate or that, conceding insubordination, it wasnot the moving cause for her discharge. I find that Carterwas clearly insubordinate. Her retort on the afternoon ofApril 4 when Guerra told her she was laid off untilMonday was not called for by any of the circumstancesdescribed in the record. Such unwonted belligerencecannot be denominated as other than insubordination, andCarter's reporting to work on April 5 and working for onehour contrary to explicit notice that she was laid off wasmerely an extension of the insubordination begun on thepreceding afternoon.General Counsel does not contend, nor does the recordsupport a finding, either that Carter was provoked intoher outburst or that Respondent discriminated against herby laying her off on April 4.Ihave considered the evidence in support of theallegation of harassment to determine the possibility thatCarter had been provoked. However, testimony thatCarter was treated like a dog has no evidentiary value,and the examples of abusive treatment in the record aretoo general as to time and frequency to support a findingof harassment. Significant in this regard is the reliance onthe alleged conduct of Barber who is not shown to beeither a supervisor or agent of Respondent, nor to havebeen executing instructions of Guerra. Moreover, Carter's 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDfeelings of harassment may have been more fancied thanreal.For example, while both Carter and Britch namedLoiselle as a victim of the dresspulling,Loiselle herselfcomplained of no such treatment in her testimony. Britchadmitted that conduct of the type describedas harassmentwas directed to different girls, at different times, if it wasa girl Guerra did not like and that this had happened evenbefore any union activities.Analysis of the record also indicates that there isinsufficient evidence to support a finding that Guerra wasdiscriminating against Carter by laying her off. Accordingto Guerra and Keement, on April 4 there were not enough"closings", the type of work performed by Carter. True,there were 4 closers, but Guerra testified Carter was notskilled at some closings,and General Counsel offered noevidence to the contrary. As described earlier, the layoffpractice was not to select one employee of a group wherethere was a lack of work, but to lay off all those doingsimilarwork,and relative skillswere generally notconsidered. It appears, however, that differences amongtheclosersdidexistandwere relevant in certainsituations.At least, there is no contention by GeneralCounsel that they were not relevant in the situation herein question. Finally, although Carter testified there wasplenty of work for her to do, I note that she completedthe work in her bin on April 5 in 1 hour, lending credencetoGuerra's testimony that he laid her off on April 4because he did not want her to travel 10 to 12 miles onFriday to come to work for 2 hours. The issue, in theCarter case, then, is whether or not her insubordinationwas used by Respondent as a pretext to discharge her forher unionactivities.To supporta findingto that effect,General Counsel adverts to the fact that Respondent hasno rules in regard to discharges. The simple answer is thata rule that insubordination is ground for discharge is notnecessary.He compares Carter's conduct to that ofCorneau who had been told on March 22 by Loiselle,pursuanttoGuerra's instructions,that she was not toreporttowork the followingMonday and who,nevertheless, reported. Corneau did not testify, and for allthat appears in the record, before the start of work on theMonday in question, she could have spoken to Guerra andbeen told to report to work. I note that Corneau went towork for Guerra Garments, rather than for Respondent.On this record, a finding that Corneau was insubordinateand treated differently from Carter is unwarranted.General Counsel also compares Loiselle's conduct inreturning to work on May 9 without calling her foreladyas aninstance of insubordination which was not punishedby discharge. The difference between her case and Carter'sis too apparent to require elaboration.General Counsel submits that the inconsistencies inGuerra's testimony demonstrate that his true motive indischargingCarterwas her union activities. I haveindicated throughout this decision the several respects inwhich I could not credit the testimony of Guerra,including finding the discriminatory discharge of Loiselleand Lawson. However, there are different considerationsin the Carter case Thus, while the evidence did notsupport Guerra's assertion that there was a lack of workforLoiselle and Lawson, the evidence does support hisassertion that Carter was insubordinate. Contrary to thecontentionofGeneralCounsel,Guerra steadfastlyasserted that his reason for discharging Carter was herinsubordination.AlthoughGuerra referred to Carter'salleged poor work and bad attitude, I do not find that herelied thereon as grounds for discharge. While the answerto the complaint does plead that the discharge was forinefficiency and for failure to obey orders, I do not deemthe pleading, without more, sufficient to warrant a findingthatRespondent has taken inconsistent positions whichwarrant an inference that Carter was discharged fordiscriminatory reasons.The most troublesome evidence tending to support theGeneral Counsel's contention is the testimony of Britchthat he told her on March 22 not only that he haddischarged three girls because of their union activities, butalso that he had one more girl that he was going to let goand that was Dalmita Carter, because she was causing acommotionwithher union activitiesFor reasons givenearlier, I have credited Britch and I credit her testimonythat Guerra made such a statement to her on March 22.However, thereisno evidencethat Guerra undertook toimplement this statement by any actions directed againstCarterRather, granted the finding that Guerra was notunlawfully motivated in notifying her she was laid off, itwas Carter who set into motion the incident whichtriggered her discharge Participation in union activitiesdoes not insulate an employee from discharge for cause.On balance,Ido not believe that there is a preponderenceof evidence to support a finding that Respondent's truemotive in discharging Carter was her union activities andnot her insubordination.G. TheAlleged Harassmentof EmployeesAt the trial General Counsel moved to amend thecomplaint to allege that,since in or about the months ofMarch and April 1968, the Respondent had harassed andassigned onerous duties to employees because they joinedor gave assistance and support to the Union. In support ofthisallegation theGeneralCounsel adduced evidencerelating to the harassment of employees Lawson, andCarter. The alleged harassment of Carter was describedabove and I have found the evidence insufficient tosupport a finding of a violation of the Act.In the case of Lawson,she testified that on or aboutApril 4she was given a new assignment consisting institching through the middle part of a zipper for a periodof 6 hours. This was describedas arduouswork which shewas required to do for a period of 6 hours. She was notrequired to perform this operation at any time thereafter.Guerra testified that on occasion the zippers suppliedby themanufacturer are too long and it then becomesnecessary to do the operation described by Lawson.Lawson admitted that she normally worked on zippersand that on the day in question the zippers extendedbeyond the notch in the dress.' Moreover, she has not beenrequired to perform this operation at any time since.I find that the General Counsel has failed to establishby a preponderance of evidence that the zipper assignmentconstituted the assignment of a more arduous duty inviolation of Section 8(a)(1) of the ActLawson testified that on April 4, Guerra told her 2 or 3times that she would have to put out more production,that hei work was not satisfactory. On April 16, she wasthreatenedwithdischargeunlessshe increased herproduction.On April 17, she was told that she wasexpected to produce 17 collar facings per hour on whatshe testified were complicated dresses. On April 18 shewas told that she was expected to sew 17 zippers per hour.All of these directions were described as new to Lawson'sexperience and incapable of being complied with. She didnot produce as directed,nor was she discharged for failingto do so. Moreover, Lawson admitted that she had notbeen bothered sinceApril18 and she is currently doing COLUMBI k CASUALS, INC.the same kind of work she had been doing before.The treatment accorded Lawson differs from thatdescribed by Carter. Lawson's description of the harassingconduct was explicit, was not denied, and related to herproductivity when she was admittedly one of Guerra's bestoperators. In the absence of evidence that her productivityhad suddenly decreased, and in view of the finding thatshe had been discriminatorily discharged on March 22,and that much of the harassment occurred after she wasnamed as a discriminatee in the charge filed April 12, Ifind that the directions to increase production and threatofdischargeconstitutedharassmentofLawson inviolation of Section 8(a)(1) of the ActIII. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occurringin connection with its interstate operations, have a close,intimate, and substantial relation to trade, traffic andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.IV. THE REMEDYHaving found that Respondent engaged in unfair laborpractices as set forth above, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Respondent having dischargedAlvinaLoiselleandGladys Lawson because of their union activities, I shallrecommend that Respondent make them whole for anyloss of pay they may have suffered by reason of suchdiscrimination by payment to them of a sum of moneyequal to that which they normally would have received aswages; in the case of Loiselle, from March 22 the date ofher discharge to March 29 the date on which she wasreinstated, and for the loss of wages she suffered on May13; in the case of Gladys Lawson, for the period fromMarch 22 to April 1 the date on which she was reinstated.Backpay is to be computed on a quarterly basis in themanner established by the Board in F.W.WoolworthCompany,90 NLRB 289, with interest at a rate of 6percent per annum to be computed in the manner set forthinIsisPlumbing& Heating Co.,138NLRB 716.Inasmuch as Loiselle and Lawson have been reinstated, Ishall not recommend an order of reinstatement.In view of the nature of the unfair labor practicescommitted, and the substantial evidence of Respondent'sdisregard for the Section 7 rights of its employees, inorder to prevent the commission of other unfair laborpractices, I shall recommend that Respondent be placedunder a broad order to cease and desist from in anymanner infringingupontherightsofemployeesguaranteed in Section 7 of the Act.Such order shall be directed not only against ColumbiaCasuals,Inc.,butalsoagainstAcacioGuerra,individually.'Upon the foregoing findings of fact, and upon theentire record in this case, I make the following:'Mount HopeFinishingCompany,106 NLRB 480, 499.CONCLUSIONS OF LAW711.Upstate New York and Vermont District Council,InternationalLadies'GarmentWorkers'Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.2.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act3.By interrogating its employees under circumstancesdescribed herein and soliciting employees to withdrawfrom the Union, by threatening plant closure if employeesselectedtheUnion to represent them by harassingemployees, and by promulgating and enforcing a ruleprohibiting employees from soliciting union membershiponCompanypremisesduringnonworkingtime,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act4.By discharging Alvina Loiselle and Gladys Lawsonbecause of their union activities, Respondent has engagedin unfair labor practices within the meaning of Section8(a)(3) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the ActUpon the foregoing findings of fact, conclusions of law,and the entire record in the case, I hereby issue thefollowing:RECOMMENDED ORDERColumbia Casuals Inc., Acacio Guerra, Individually, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalfofUpstateNew York and Vermont District Council,InternationalLadies'GarmentWorkers'Union,AFL-CIO, or in any other labor organization of itsemployees,bydischarging,harassing,orotherwisediscriminating in regard to the hire or tenure ofemployment or any terms or conditions of employment ofits employees.(b) Interrogating its employees concerning their unionactivities or desires in a manner constituting interference,restraint or coercion in violation of Section 8(a)(1) of theAct, or soliciting employees to withdraw from a union.(c)Threatening employees with plant closure if theyselectUpstate New York and Vermont District Council,InternationalLadies'GarmentWorkers'Union,AFL-CIO, to represent them.(d)Promulgating,maintaining, and enforcing a ruleprohibiting employees from soliciting union membershipon Company premises on nonworking time.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization,toform,join,orassistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inconcertedactivitiesforthepurposeofcollectivebargainingorothermutualaidorprotectionasguaranteed by Section 7 of the Act, or to refrain from anyor all such activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Make whole Alvina Loiselle and Gladys Lawson forany loss of pay they may have suffered by reason of thediscrimination against them by payment to each of them asum of money equal to the amount they normally wouldhave earned as wages from the date of their discharge to 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date of their reinstatement in the manner set forth inthe section entitled "The Remedy."(b) Preserve and make available to the Board and itsagents, upon request, for examination and copying, allpayrollrecords,social ' securitypaymentrecords,timecards, personnel records and reports, and all otherrecords relevant or necessary to the determination of theamounts of backpay due under the terms of thisrecommended order.(c) Post at its premises in Newport, Vermont, copies ofthe attached notice marked "Appendix."' Copies of saidnotice, to be furnished by the Regional Director forRegion 1,. shall, after being signed by Respondent'srepresentative, be posted by Respondent immediately uponreceipt thereof and maintained by it for 60 consecutivedays thereafter in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(d)Notify the said Regional Director, in writing, within20 days from the date of this Decision, what steps theRespondent has taken to comply herewith.'"As to the allegations of the complaint found not tohave constituted violations of the Act, it is recommendedthat they be dismissed.'In the event that this Recommended Order be adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furthereventthat the-Board's Order be enforced by a United States Court ofAppeals, the words "a Decree of the United States Court of AppealsEnforcing an Order" shall be substituted for the words"a Decision andOrder.""In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within10 days from the date of this Order, what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESthisCompany has violated the National Labor RelationsAct. In order to remedy this conduct,we have beenrequired to post this Notice and to take the followingsteps:WE WILL NOT threaten to close the plant if you selecttheUpstate New York and Vermont District Council,InternationalLadies'GarmentWorkers'Union,AFL-CIO,to represent you.WE WILL NOT interrogate our employees in a mannerwhichconstitutesinterferencewith,restraint,orcoercion in violation of Section 8(a)(1) of the Act.WE WILL NOT ask employees to withdraw their unionauthorization cards.WE WILL NOT promulgate,maintain or enforce a rulewhich prohibits you from soliciting union membershipon company premises during nonworking time.WE WILL NOT discourage membership in, oractivities on behalf of Upstate New York and VermontDistrictCouncil,InternationalLadies'GarmentWorkers'Union,AFL-CIO,orany other labororganization,by discharging or harassing employees, orotherwise discriminating in regard to their hire ortenure of employment or any term or condition ofemployment.WE WILL make whole for any loss of pay they mayhave suffered by reason of the discrimination againstthem, Alvina Loiselle and Gladys Lawson, who havebeen reinstated.All our employees are free to become and remainmembers of Upstate New York and Vermont DistrictCouncil,International Ladies' Garment Workers' Union,AFL-CIO,or any other labor organization.DatedByACACIO GUERRA,INDIVIDUALLY: COLUMBIACASUALS, INC.(Employer)(Representative)(Title)Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a hearing duly held, it has been determined thatThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 8A24,Federal Office Building, 819 Taylor Street, Fort Worth,Texas 76102, Telephone 334-2921.